NO. 07-05-0224-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                                 OCTOBER 11, 2005

                         ______________________________

                           MARY L. THOMAS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

                FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                   NO. 4187; HONORABLE STEVEN EMMERT, JUDGE
                         _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


       Appellant, Mary L. Thomas, appeals from her conviction for securing execution of

a document by deception $20,000 or more but less than $100,000. Sentence was

imposed on March 8, 2005. The reporter’s record was filed on July 12, 2005 and the

clerk’s record was filed on July 13, 2005.     We will dismiss the appeal for want of

jurisdiction.
       Our appellate jurisdiction over a criminal appeal is triggered through a timely notice

of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). In the absence of

a notice of appeal timely filed in compliance with the requirements of Rule of Appellate

Procedure 26, a court of appeals does not obtain jurisdiction to address the merits of the

appeal in a criminal case, and can take no action other than to dismiss the appeal. Slaton

v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). As applicable here, Rule of

Appellate Procedure 26.2(a) requires a notice of appeal in a criminal case be filed within

30 days after the day sentence is imposed or suspended in open court, or within 90 days

after imposition of the sentence if a timely motion for new trial is filed. Rule 26.3 allows for

an extension of time if the appellant files a notice of appeal with the trial court within 15

days after the deadline for filing the notice of appeal and files a motion for extension with

the appellate court.


       Here, the record reflects that the court imposed sentence on appellant on March 8,

2005. A motion for new trial was timely filed on April 4, 2005, making appellant’s notice

of appeal due June 6, 2005. The notice of appeal was filed June 7, 2005. A motion for

extension of time was filed with this court on June 22, 2005, more than 15 days after the

due date for the notice of appeal. Tex. R. App. P. 26.3. Appellant’s failure to file a timely

notice of appeal or to meet the requirements for an extension under Rule 26.3 prevents

this court from having jurisdiction over his appeal. Slaton, 981 S.W.2d at 210.




                                               2
      Consequently, the appeal is dismissed for want of jurisdiction.




                                        Mackey K. Hancock
                                            Justice

Do not publish.




                                           3